Exhibit 10.1

 



LESLIE D. HALE

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 14th day of February,
2020, by RLJ Lodging Trust, a Maryland real estate investment trust (the
“Company”) and RLJ Lodging Trust, L.P., a Delaware limited partnership (the
“Operating Partnership”), each with its principal place of business at 3
Bethesda Metro Center, Suite 1000, Bethesda, MD 20814, and Leslie D. Hale,
residing at the address on file with the Company (the “Executive”).

 

WHEREAS, the Company is the sole general partner of the Operating Partnership;

 

WHEREAS, the Executive and the Company previously entered into an Employment
Agreement, dated August 22, 2016 (the “Prior Agreement”) to reflect the
Executive’s executive capacities in the Company’s business and to continue to
provide for the Company’s and Operating Partnership’s employment of the
Executive;

 

WHEREAS, the Executive has been appointed the President and Chief Executive
Officer of the Company by its Board of Trustees since the date of the Prior
Agreement, and the parties now desire to enter into a new employment agreement
to adjust certain terms and conditions of the Executive’s ongoing employment;

 

WHEREAS, this Agreement will be effective upon the date set forth above and will
supersede the terms and conditions of the Prior Agreement, which as of the
Commencement Date (defined below) will be hereby replaced;

 

WHEREAS, the allocation of the rights and obligations between the Company and
the Operating Partnership shall be determined by separate agreement of those
parties; and

 

WHEREAS, for purposes of this Agreement, the term “Company” shall be understood
to include the Operating Partnership, unless the context otherwise requires.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.Term of Employment

 

(a)The Company hereby continues its employment of the Executive, and the
Executive hereby accepts such ongoing employment with the Company, upon the
terms and conditions set forth in this Agreement. Unless terminated earlier
pursuant to Section 5, the Executive’s employment pursuant to this Agreement
shall be for a term (the “Employment Period”) commencing on the date of this
Agreement (the “Commencement Date”) and ending on the third anniversary of the
Commencement Date (the “Initial Term”). If not previously terminated in
accordance with this Agreement, the Employment Period shall be extended for one
additional twelve (12) month period immediately following the Initial Term (such
extension, the “Renewal Term”), unless the Company or the Executive provides
written notice to the contrary at least sixty (60) days before the last day of
the Initial Term.

 



 

 

 

(b)If the parties have failed to extend this Agreement or enter into a new
agreement on or before the end of the Renewal Term, and the Executive’s
employment terminates, for any reason, at the end of or after the Renewal Term,
the Company’s only obligation to the Executive upon such termination will be
(i) to accelerate the vesting of 100% of the unvested portion of any
then-outstanding equity awards subject to time-based vesting that were granted
to the Executive by the Company prior to the end of the Renewal Term and (ii) to
pay the amounts set forth in Section 6(a). Notwithstanding the foregoing or
anything else contained in this Agreement to the contrary, if the Executive is
employed on the last day of the Renewal Term, the Board of Trustees shall
determine the amount of any annual bonus to award the Executive for the fiscal
year in which the end of the Renewal Term occurs, based on the criteria set
forth in Section 4(b) and pro-rated for the portion of the fiscal year the
Executive remains employed. The Company shall pay any such bonus on the date on
which the Company’s other employees receive bonuses, regardless of whether the
Executive is employed by the Company on that date.

 

2.Title; Duties

 

The Executive was appointed as the Company’s President and Chief Executive
Officer on August 22, 2018 and shall continue in her role as the Company’s
President and Chief Executive Officer. The Executive shall report to the Board
of Trustees, who shall have the authority to direct, control, and supervise the
activities of the Executive. The Executive shall perform such services
consistent with her position as may be assigned to her from time to time by the
Board of Trustees and are consistent with the bylaws of the Company and the
Amended and Restated Agreement of Limited Partnership of the Operating
Partnership as it may be amended from time to time, including, but not limited
to, managing the affairs of the Company and Operating Partnership.

 

3.Extent of Services

 

(a)General. The Executive agrees not to engage in any business activities during
the Employment Period except those which are for the sole benefit of the Company
and its subsidiaries, and to devote her entire business time, attention, skill
and effort to the performance of her duties under this Agreement.
Notwithstanding the foregoing, the Executive may, without impairing or otherwise
adversely affecting the Executive’s performance of her duties to the Company,
(i) engage in personal investments and charitable, professional and civic
activities, and (ii) with the prior approval of the Board of Trustees, serve on
the boards of directors of corporations other than the Company, provided,
however, that no such approval shall be necessary for the Executive’s continued
service on any board of directors or board of trustees on which she was serving
on the date of this Agreement, all of which have been previously disclosed to
the Board of Trustees in writing. The Executive shall perform her duties to the
best of her ability, shall adhere to the Company’s published policies and
procedures, and shall use her best efforts to promote the Company’s interests,
reputation, business and welfare.

 



2

 

 

(b)Corporate Opportunities. The Executive agrees that she will not take personal
advantage of any business opportunities which arise during her employment with
the Company and which may be of benefit to the Company. All material facts
regarding such opportunities must be promptly reported by the Executive to the
Board of Trustees for consideration by the Company.

 

4.Compensation and Benefits

 

(a)Salary. The Company shall pay the Executive a gross base annual salary rate
(“Base Salary”) of Eight Hundred Forty Thousand Dollars ($840,000). The Base
Salary shall be payable in arrears in approximately equal semi-monthly
installments (except that the first and last such semi-monthly installments may
be prorated if necessary) on the Company’s regularly scheduled payroll dates,
minus such deductions as may be required by law or reasonably requested by the
Executive. The Company’s Compensation Committee (the “Compensation Committee”)
shall review her Base Salary annually in conjunction with its regular review of
employee salaries and may increase (but not decrease) the Executive’s Base
Salary as in effect from time to time as the Compensation Committee shall deem
appropriate.

 

(b)Annual Bonus. The Executive shall be entitled to earn bonuses with respect to
each fiscal year (or partial fiscal year), based upon the Executive’s and the
Company’s achievement of performance objectives set by the Company for each
fiscal year of the Employment Period, with a target bonus of 150% of the
Executive’s Base Salary for such fiscal year (or partial fiscal year). Any such
bonus earned by the Executive shall be paid annually by March 15 of the year
following the end of the year for which the bonus was earned.

 

(c)Option, Restricted Share, Restricted Share Unit, and LTIP Unit Grants. The
Executive will be eligible for grants of options to purchase the Company’s
common shares of beneficial interest (“common shares”), grants of Company
restricted common shares, restricted common share units, and long-term incentive
units in the Operating Partnership subject to certain time vesting requirements
and other conditions set forth in the applicable award agreement.

 

(d)Other Benefits. The Executive shall be entitled to paid time off and holiday
pay in accordance with the Company’s policies in effect from time to time and
shall be eligible to participate in such life, health, and disability insurance,
pension, deferred compensation and incentive plans, options and awards,
performance bonuses and other benefits as the Company extends, as a matter of
policy, to its executive employees.

 



3

 

 

(e)Reimbursement of Business Expenses. The Company shall reimburse the Executive
for all reasonable travel, entertainment and other expenses incurred or paid by
the Executive in connection with, or related to, the performance of her duties,
responsibilities or services under this Agreement, upon presentation by the
Executive of documentation, expense statements, vouchers, and/or such other
supporting information as the Company may reasonably request.

 

(f)Timing of Reimbursements. Any reimbursement under this Agreement that is
taxable to the Executive shall be made in no event later than sixty (60) days
following the calendar year in which the Executive incurred the expense.

 

5.Termination

 

(a)Termination by the Company for Cause. The Company may terminate the
Executive’s employment under this Agreement at any time for Cause, upon written
notice by the Company to the Executive. For purposes of this Agreement, “Cause”
for termination shall mean any of the following: (i) gross negligence or willful
misconduct in connection with the performance of duties; (ii) conviction of a
felony; (iii) conviction of any other criminal offense involving an act of
dishonesty intended to result in substantial personal enrichment of the
Executive at the expense of the Company or its subsidiaries; or (iv) material
breach of any term of any employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Executive and the Company, which, if such breach is curable, such
breach is not cured within fifteen (15) calendar days following the Executive’s
receipt of written notice of such breach, with such detail as sufficient to
apprise the Executive of the nature and extent of such breach.

 

(b)Termination by the Company Without Cause or by the Executive Without Good
Reason. The Company may terminate this Agreement at any time without Cause or
the Executive may resign without Good Reason (defined below), upon giving the
other party thirty (30) days’ written notice. At the Company’s sole discretion,
it may substitute thirty (30) days’ Base Salary (or any lesser portion for any
shortened period provided) in lieu of notice. Any Base Salary paid to the
Executive in lieu of notice shall not be offset against any entitlement the
Executive may have to the Severance Payment pursuant to Section 6(c). For
purposes of this Agreement, in the event the Company elects not to extend the
Employment Period in accordance with Section 1(a) hereof, the Executive’s
employment shall terminate on the last day of the Initial Term, and such
election shall be deemed a termination by the Company without Cause.

 



4

 

 

(c)Termination by the Executive for Good Reason. The Executive may terminate her
employment under this Agreement at any time for Good Reason, upon written notice
by the Executive to the Company. For purposes of this Agreement, “Good Reason”
for termination shall mean, without the Executive’s consent: (i) the assignment
to the Executive of substantial duties or responsibilities inconsistent with the
Executive’s position at the Company, or any other action by the Company which
results in a substantial diminution of the Executive’s duties or
responsibilities, other than any such reduction which is remedied by the Company
within thirty (30) days of receipt of written notice thereof from the Executive;
(ii) a requirement that the Executive work principally from a location that is
thirty (30) miles further from the Executive’s residence than the Company’s
address first written above; (iii) a material reduction in the Executive’s
aggregate Base Salary and other compensation (including the target bonus amount
and retirement plans, welfare plans and fringe benefits) taken as a whole,
excluding any reductions caused by the failure to achieve performance targets
and excluding any reductions on account of the provisions of this Agreement; or
(iv) any material breach by the Company of this Agreement. Good Reason shall not
exist pursuant to any subsection of this Section 5(c) unless (A) the Executive
shall have delivered notice to the Board of Trustees within ninety (90) days of
the occurrence of such event constituting Good Reason, and (B) the Board of
Trustees fails to remedy the circumstances giving rise to the Executive’s notice
within thirty (30) days of receipt of notice. The Executive must terminate her
employment under this Section 5(c) at a time agreed reasonably with the Company,
but in any event within one hundred fifty (150) days from the occurrence of an
event constituting Good Reason. For purposes of Good Reason, the Company shall
be defined to include any successor to the Company which has assumed the
obligations of the Company through merger, acquisition, stock purchase, asset
purchase, or otherwise.

 

(d)Executive’s Death or Disability. The Executive’s employment shall terminate
immediately upon her death or, upon written notice as set forth below, her
Disability. As used in this Agreement, “Disability” shall mean such physical or
mental impairment as would render the Executive unable to perform each of the
essential duties of the Executive’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than twelve (12) months. If the Employment Period is terminated by reason of the
Executive’s Disability, either party shall give thirty (30) days’ advance
written notice to that effect to the other.

 

(e)Executive’s Retirement. The Executive’s employment shall terminate upon her
Retirement. As used in this Agreement, “Retirement” shall mean the point in
which the Executive has reached the age of sixty-five (65) and has decided to
exit the workforce completely. If the Employment Period is terminated by reason
of the Executive’s Retirement, the Executive shall give one hundred eighty (180)
days’ advance notice to the effect to the Company.

 



5

 

 

6.Effect of Termination

 

(a)General. Regardless of the reason for any termination of this Agreement and
subject to this Section 6, the Executive (or the Executive’s estate if the
Employment Period ends on account of the Executive’s death) shall be entitled to
(i) payment of any unpaid portion of her Base Salary through the effective date
of termination; (ii) reimbursement for any outstanding reasonable business
expense she has incurred in performing her duties hereunder in accordance with
Company policy; (iii) continued insurance benefits to the extent required by
law; and (iv) payment of any vested but unpaid rights as may be required
independent of this Agreement by the terms of any bonus or other incentive pay
or equity plan, or any other employee benefit plan or program of the Company.
Upon termination of this Agreement for any reason, the Executive shall resign
from all boards and committees of the Company, its affiliates, and its
subsidiaries.

 

(b)Termination by the Company for Cause or by the Executive Without Good Reason.
If the Company terminates the Executive’s employment for Cause or the Executive
terminates her employment without Good Reason, the Executive shall have no
rights or claims against the Company except to receive the payments and benefits
described in Section 6(a).

 

(c)Termination by the Company Without Cause or by the Executive with Good
Reason. If the Company terminates the Executive’s employment without Cause
pursuant to Section 5(b), or the Executive terminates employment with Good
Reason pursuant to Section 5(c), the Executive shall be entitled to receive, in
addition to the items referenced in Section 6(a), the following:

 

(i)a pro rata bonus for the year of termination but, in connection with a
termination other than a termination at or after a “Change of Control” (as
defined in the RLJ Lodging Trust 2015 Equity Incentive Plan), only to the extent
performance goals for the calendar year of termination are achieved, payable at
the same time bonuses are paid for such year but in no event later than March 15
of the fiscal year following her termination;

 

(ii)continued payment of her Base Salary, at the rate in effect on her last day
of employment (but in no event in an annual amount less than as set forth in
Section 4(a)), for a period of thirty six (36) months; provided, that if such
termination is due to non-extension of the Initial Term of the Agreement by the
Company, the period of continued payment of Base Salary shall be for a period of
twenty-four (24) months. Such amount shall be paid in approximately equal
installments on the Company’s regularly scheduled payroll dates, subject to all
legally required payroll deductions and withholdings for sums owed by the
Executive to the Company;

 



6

 

 

(iii)continued payment by the Company for the Executive’s life and health
insurance coverage for twenty-four (24) months to the same extent that the
Company paid for such coverage immediately prior to the termination of the
Executive’s employment and subject to the eligibility requirements and other
terms and conditions of such insurance coverage. Notwithstanding the foregoing,
(A) if any plan pursuant to which the Company is providing such coverage is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) (“Section 409A”) under Treasury Regulation
Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to
cover the Executive under its group health plans, then, in either case, an
amount equal to the monthly plan premium payment shall thereafter be paid to the
Executive as currently taxable compensation in substantially equal monthly
installments over the twenty four (24) month period (or the remaining portion
thereof);

 

(iv)payment equal to three (3) times the Executive’s target annual bonus for the
year of termination, provided that if such termination is due to non-extension
of the Initial Term of the Agreement by the Company, payment shall equal two
(2) times the target annual bonus for the year of termination. The payment
provided for in this paragraph (iv) shall be made in three equal installments on
the first three anniversaries of the date of the Executive’s termination of
employment; and

 

(v)vesting as of the last day of her employment in any unvested portion of any
equity awards previously granted to the Executive by the Company; provided,
however, that the Company may, in connection with a termination other than a
termination at or after a “Change of Control” (as defined in the RLJ Lodging
Trust 2015 Equity Incentive Plan) with respect to awards the vesting of which is
conditioned on the achievement of performance goals, condition accelerated
vesting on the ultimate achievement of the performance goals, in which case such
awards shall remain outstanding until certification of achievement of the
performance goals, and such awards shall vest or be forfeited as of such
certification date based on the level of achievement of the performance goals.

 

None of the benefits described in this Section 6(c) (the “Severance Payment”)
will be payable unless the Executive has signed a general release (attached
hereto as Exhibit A) within forty-five (45) days of date of termination, which
has (and not until it has) become irrevocable, satisfactory to the Company in
the reasonable exercise of its discretion, releasing the Company, its
affiliates, and its trustees, directors, officers and employees, from any and
all claims or potential claims arising from or related to the Executive’s
employment or termination of employment. Any payment conditioned on execution of
the general release that was not made because the general release was not signed
and had not become irrevocable shall be made within ten (10) days after the
general release becomes irrevocable, provided that as to payments and benefits
which are subject to Section 409A if the end of the forty-five (45) day plus
seven (7) day revocation period occurs in a year subsequent to the year in which
the termination of employment occurs, the payments will be made in the
subsequent year. Any payments delayed pursuant to this Section 6(c) shall be
paid to the Executive in a lump sum, and all remaining payments due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 



7

 

 

(d)Termination In the Event of Death, Disability or Retirement.

 

In the event of a termination of employment due to death, Disability or
Retirement, the Executive shall be entitled to receive the items referenced in
Section 6(a), as well as any performance bonus for that fiscal year and
accelerating vesting of equity awards, each as specifically set forth below.

 

(i)If the Executive’s employment terminates because of her death, the unvested
portion of any equity awards previously granted to the Executive by the Company
shall become fully vested as of the date of her death, and the Executive’s
estate shall be entitled to receive a pro-rata share of any performance bonus to
which she otherwise would have been entitled for the fiscal year in which her
death occurs (regardless of whether performance goals for that fiscal year are
achieved) payable at the same time bonuses are paid for such year but in no
event later than March 15 of the fiscal year following her death.

 

(ii)In the event the Executive’s employment terminates due to her Disability, as
of the effective date of the termination notice specified in Section 5(d), the
Executive shall vest in any unvested portion of any equity awards previously
granted to the Executive by the Company and the Executive shall be entitled to
receive a pro-rata share of any performance bonus to which she otherwise would
have been entitled for the fiscal year in which her Disability occurs
(regardless of whether performance goals for that fiscal year are achieved)
payable at the same time bonuses are paid for such year but in no event later
than March 15 of the fiscal year following her Disability.

 

(iii)In the event the Executive’s employment terminates due to her Retirement,
the unvested portion of any equity awards previously granted to the Executive by
the Company shall be fully vested as of the date of her termination; provided,
however, that the Company may, with respect to awards the vesting of which is
conditioned on the achievement of performance goals, condition accelerated
vesting on the ultimate achievement of the performance goals, in which case such
awards shall remain outstanding until certification of achievement of the
performance goals, and such awards shall vest or be forfeited as of such
certification date based on the level of achievement of the performance goals.
The Executive also shall be entitled to payment of a pro rata portion of any
performance bonus for the fiscal year of the Executive’s Retirement only to the
extent performance goals for that fiscal year are achieved. The pro rata
performance bonus, if any, shall be paid to the Executive at the same time
bonuses are paid for such year but in no event later than March 15 of the fiscal
year following her Retirement.

 



8

 

 

7.Confidentiality

 

(a)Definition of Proprietary Information. The Executive acknowledges that she
may be furnished or may otherwise receive or have access to confidential
information which relates to the Company’s past, present or future business
activities, strategies, services or products, research and development;
financial analysis and data; improvements, inventions, processes, techniques,
designs or other technical data; profit margins and other financial information;
fee arrangements; compilations for marketing or development; confidential
personnel and payroll information; or other information regarding
administrative, management, or financial activities of the Company, or of a
third party which provided proprietary information to the Company on a
confidential basis. All such information, including in any electronic form, and
including any materials or documents containing such information, shall be
considered by the Company and the Executive as proprietary and confidential (the
“Proprietary Information”).

 

(b)Exclusions. Notwithstanding the foregoing, Proprietary Information shall not
include information in the public domain not as a result of a breach of any duty
by the Executive or any other person.

 

(c)Obligations. Both during and after the Employment Period, the Executive
agrees to preserve and protect the confidentiality of the Proprietary
Information and all physical forms thereof, whether disclosed to her before this
Agreement is signed or afterward. In addition, the Executive shall not
(i) disclose or disseminate the Proprietary Information to any third party,
including employees of the Company (or its affiliates) without a legitimate
business need to know during the Employment Period; (ii) remove the Proprietary
Information from the Company’s premises without a valid business purpose; or
(iii) use the Proprietary Information for her own benefit or for the benefit of
any third party. Nothing herein shall prevent the Executive from (A) complying
with a valid subpoena or other legal requirement for disclosure of the
Proprietary Information, provided that the Executive shall use good faith
efforts to notify the Company promptly and in advance of disclosure if she
believes that she is under a legal requirement to disclose the Proprietary
Information otherwise protected from disclosure under this subsection and if the
Executive remains legally compelled to make such disclosure, the Executive may
only disclose that portion of the information that the Executive is required to
disclose and shall use best efforts to ensure that such information is afforded
confidential treatment; (B) disclosing the terms and conditions of this
Agreement to the Executive’s spouse or tax, accounting, financial or legal
advisors, so long as they agree verbally or in writing to be bound by the
obligations of this subsection; or (C) reporting a possible violation of law to
a governmental entity or law enforcement, including making a disclosure that is
protected under the whistle blower protections of applicable law.

 



9

 

 

(d)Defend Trade Secrets Act. The Executive hereby acknowledges and understands
that an individual may not be held liable under any criminal or civil federal or
state trade secret law for disclosure of a trade secret: (i) made in confidence
to a government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, the Executive
further acknowledges and understands that an individual suing an employer for
retaliation based on the reporting of a suspected violation of law may disclose
a trade secret to her attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

 

(e)Return of Proprietary Information. The Executive acknowledges and agrees that
all the Proprietary Information used or generated during the course of working
for the Company is the property of the Company. The Executive agrees to deliver
to the Company all documents and other tangibles containing the Proprietary
Information at any time upon request by the Board of Trustees during her
employment and immediately upon termination of her employment.

 

8.Noncompetition

 

(a)Restriction on Competition. For the period of the Executive’s employment with
the Company and for twenty four (24) months following the expiration or
termination of the Executive’s employment by the Company (the “Restricted
Period”), the Executive agrees not to engage, directly or indirectly, as a
manager, employee, consultant, partner, principal, agent, representative, or in
any other individual or representative capacity in any material business that
the Company conducts as of the date of the Executive’s termination of
employment, including but not limited to investments primarily in
premium-branded, focused-service and compact full-service hotels, where material
is defined as fifteen percent (15%) of the gross revenues of the Company based
on the most recent quarterly earnings. The Executive further agrees that for the
period of the Executive’s employment with the Company and for the Restricted
Period, the Executive will not engage, directly or indirectly, as an owner,
director, trustee, member, stockholder, or in any other corporate capacity in
any material business that the Company conducts as of the date of the
Executive’s termination of employment. Notwithstanding the foregoing, the
Executive shall not be deemed to have violated this Section 8(a) solely (i) by
reason of her passive ownership of one percent (1%) or less of the outstanding
stock of any publicly-traded corporation or other entity, (ii) by providing
legal, accounting or audit services as an employee or partner of a professional
services organization or (iii) by providing services to any investment banking
or other institution that do not relate to any material business that the
Company conducts as of the date of the Executive’s termination of employment.

 



10

 

 

 

(b)Non-Solicitation of Clients. During the Restricted Period, the Executive
agrees not to solicit, directly or indirectly, on her own behalf or on behalf of
any other person(s), any client of the Company to whom the Company had provided
services at any time during the Executive’s employment with the Company in any
line of business that the Company conducts as of the date of the Executive’s
termination of employment or that the Company is actively soliciting, for the
purpose of marketing or providing any service competitive with any service then
offered by the Company.

 

(c)Non-Solicitation of Employees. During the Restricted Period, the Executive
agrees that she will not, directly or indirectly, hire or attempt to hire or
cause any business, other than an affiliate of the Company, to hire any person
who is then or was at any time during the preceding six (6) months an employee
of the Company and who is at the time of such hire or attempted hire, or was at
the date of such employee’s separation from the Company a vice president, senior
vice president, executive vice president, or other senior executive employee of
the Company.

 

(d)Acknowledgement. The Executive acknowledges that she will acquire much
Proprietary Information concerning the past, present and future business of the
Company as the result of her employment, as well as access to the relationships
between the Company and its clients and employees. The Executive further
acknowledges that the business of the Company is very competitive and that
competition by her in that business during her employment, or after her
employment terminates, would severely injure the Company. The Executive
understands and agrees that the restrictions contained in this Section 8 are
reasonable and are required for the Company’s legitimate protection, and do not
unduly limit her ability to earn a livelihood.

 

(e)Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by her of any of the provisions of Sections 7 and 8 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company and its affiliates shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages):

 



11

 

 



(i)The right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court of
competent jurisdiction, including, without limitation, the right to an entry
against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

 

(ii)The right and remedy to require the Executive to account for and pay over to
the Company and its affiliates all compensation, profits, monies, accruals,
increments or other benefits (collectively, “Benefits”) derived or received by
her as the result of any transactions constituting a breach of the Restrictive
Covenants, and the Executive shall account for and pay over such Benefits to the
Company and, if applicable, its affected affiliates.

 

(f)Without limiting Section 14(k), if any court or other decision-maker of
competent jurisdiction determines that any of the Restrictive Covenants, or any
part thereof, is unenforceable because of the duration or geographical scope of
such provision, then, after such determination has become final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

 

9.Executive Representation

 

The Executive represents and warrants to the Company that she is not now under
any obligation of a contractual or other nature to any person, business or other
entity which is inconsistent or in conflict with this Agreement or which would
prevent her from performing her obligations under this Agreement.

 

10.Mediation and Arbitration

 

(a)Except as provided in Section 10(b) and 10(c), any disputes between the
Company and the Executive in any way concerning the Executive’s employment, the
termination of her employment, this Agreement or its enforcement shall be
subject to mediation. If the Company and the Executive cannot agree upon a
mediator, each shall select one name from a list of mediators maintained by any
bona fide dispute resolution provider or other private mediator; the two
selected shall then choose a third person who will serve as the sole mediator.
The first mediation session shall occur within forty-five (45) calendar days
following the notice of a dispute. If within sixty (60) days of the first
mediation session the claim is not resolved, either party may request that the
dispute be settled exclusively by arbitration in the state of Maryland by a
single arbitrator, selected in the same manner as the mediator, in accordance
with the Employment Arbitration Rules of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrator, any or all of the
following courts have jurisdiction: (i) the United States District Court for the
District of Maryland, (ii) any of the courts of the State of Maryland, or
(iii) any other court having jurisdiction. Any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied. The Company and the
Executive waive to the fullest extent permitted by applicable law, any objection
which it may now or hereafter have to such jurisdiction and any defense of
inconvenient forum. A judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party shall bear its or her costs and expenses arising in
connection with any arbitration proceeding.

 

12

 

 



(b)Notwithstanding the foregoing, the Company, in its sole discretion, may bring
an action in any court of competent jurisdiction to seek injunctive relief and
such other relief as the Company shall elect to enforce the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided in Section 8(e) above in the
courts of any other jurisdiction within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restrictive Covenants).

 

(c)Notwithstanding the foregoing, the Company or the Executive may bring an
action in any court of competent jurisdiction to resolve any dispute under or
seek the enforcement of Section 6.

 

11.Section 409A.

 

To the extent the Executive would be subject to the additional twenty percent
(20%) tax imposed on certain deferred compensation arrangements pursuant to
Section 409A, as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and preserve to the maximum extent possible the original intent and
economic benefit to the Executive and the Company, and the parties shall
promptly execute any amendment reasonably necessary to implement this
Section 11.

 

(a)For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and health insurance payment shall be treated as a right to
receive a series of separate and distinct payments.

 



13

 

 

(b)The Executive will be deemed to have a date of termination for purposes of
determining the timing of any payments or benefits hereunder that are classified
as deferred compensation only upon a “separation from service” within the
meaning of Section 409A.

 

(c)Notwithstanding any other provision of this Agreement to the contrary, if at
the time of the Executive’s separation from service, (i) the Executive is a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable on
account of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six (6) month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six (6) month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.

 

(d)(i) Any amount that the Executive is entitled to be reimbursed under this
Agreement will be reimbursed to the Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (ii) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (iii) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

 

(e)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 



14

 

 

12.Parachute Payment Limitations

 

Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Executive
and the Company or its affiliates, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this Section 12 (the “Other Agreements”), and notwithstanding any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Company or any of its affiliates for the direct or indirect compensation of
the Executive (including groups or classes of participants or beneficiaries of
which the Executive is a member), whether or not such compensation is deferred,
is in cash, or is in the form of a benefit to or for the Executive (a “Benefit
Arrangement”), if the Executive is a “disqualified individual,” as defined in
Section 280G(c) of the Code, any right to receive any payment or other benefit
under this Agreement shall not become exercisable or vested (a) to the extent
that such right to exercise, vesting, payment, or benefit, taking into account
all other rights, payments, or benefits to or for the Executive under the
Agreement, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Executive under this Agreement to be considered a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code as then
in effect (a “Parachute Payment”) and (b) if, as a result of receiving a
Parachute Payment, the aggregate after-tax amounts received by the Executive
from the Company or any of its affiliates under this Agreement, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Executive without causing any
such payment or benefit to be considered a Parachute Payment. In the event that
the receipt of any such right to exercise, vesting, payment, or benefit under
this Agreement, in conjunction with all other rights, payments, or benefits to
or for the Executive under the Agreement, any Other Agreement or any Benefit
Arrangement would cause the Executive to be considered to have received a
Parachute Payment under this Agreement that would have the effect of decreasing
the after-tax amount received by the Executive as described in clause (b) of the
preceding sentence, then the Executive shall have the right, in the Executive’s
sole discretion, to designate those rights, payments, or benefits under this
Agreement, any Other Agreements, and any Benefit Arrangements that should be
reduced or eliminated so as to avoid having the payment or benefit to the
Executive under this Agreement be deemed to be a Parachute Payment; provided,
however, that, to the extent any payment or benefit constitutes deferred
compensation under Section 409A, in order to comply with Section 409A, the
reduction or elimination will be performed in the following order: (i) reduction
of cash payments; (ii) reduction of COBRA benefits; (iii) cancellation of
acceleration of vesting on any equity awards for which the exercise price
exceeds the then fair market value of the underlying equity; and
(iv) cancellation of acceleration of vesting of equity awards not covered under
(iii) above; provided, however that in the event that acceleration of vesting of
equity awards is to be cancelled, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such equity awards, that
is, later granted equity awards shall be canceled before earlier granted equity
awards.

 



15

 

 

13.Clawback Policies

 

The Executive is subject to any recoupment or clawback policies that the Company
may implement or maintain at any time regarding incentive-based compensation,
which is granted or awarded to the Executive on or after the date of this
Agreement. Such policies may include the right to recover incentive-based
compensation (including stock options awarded as compensation) awarded or
received during the three-year period preceding the date on which the Company is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under federal securities laws. The Executive
agrees to amend any awards and agreements entered into on or after the date of
this Agreement as the Company may request to reasonably implement to policies.

 

14.Miscellaneous

 

(a)Payment of Financial Obligations. The payment or provision to the Executive
by the Company of any remuneration, benefits or other financial obligations
pursuant to this Agreement and any indemnification obligations, shall be
allocated between the Company and the Operating Partnership by the Compensation
Committee based on any reasonable method.

 

(b)Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid, or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:

 

(c)If to the Company, to:

 

RLJ Lodging Trust

3 Bethesda Metro Center

Suite 1000

Bethesda, MD 20814

Attention: Anita Cooke Wells, Senior Vice President, Administration

Fax: (301) 280-7750

 

(i)If to the Executive, to:

 

Leslie D. Hale

Address on file with the Company

 

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

 

(d)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

(e)Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement, including without
limitation the Prior Agreement.

 



16

 

 



(f)Amendment. This Agreement may be amended or modified only by a written
instrument executed by the Company and the Executive.

 

(g)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Maryland, without regard to its
conflicts of laws principles.

 

(h)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any entity with which or into which the Company may be merged or which may
succeed to its assets or business or any entity to which the Company may assign
its rights and obligations under this Agreement; provided, however, that the
obligations of the Executive are personal and shall not be assigned or delegated
by her.

 

(i)Waiver. No delays or omission by the Company or the Executive in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent by the Company shall not be effective unless
consented to by the Operating Partnership and vice versa. A waiver or consent
given by the Company or the Executive on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

(j)Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

(k)Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

(l)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 



17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

RLJ LODGING TRUST     By: /s/ Robert L. Johnson  Name: Robert L. Johnson  Title:
Executive Chairman        RLJ LODGING TRUST, L.P.     By: RLJ Lodging Trust, its
general partner        By: /s/ Robert L. Johnson  Name: Robert L. Johnson
 Title: Executive Chairman        LESLIE D. HALE     /s/ Leslie D. Hale

 



 





 

Exhibit A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
____________________ (the “Effective Date”), by Leslie D. Hale (“Executive”) in
consideration of severance pay (the “Severance Payment”) provided to Executive
by RLJ Lodging Trust, a Maryland real estate investment trust (the “Company”),
and RLJ Lodging Trust, L.P. (together with the Company, the “Company Group”),
pursuant to the Employment Agreement by and among the Company Group and
Executive (the “Employment Agreement”).

 

1.             Waiver and Release. Subject to the last sentence of the first
paragraph of this Section 1, Executive, on her own behalf and on behalf of her
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges the Company Group and
each of their affiliates, parents, successors, predecessors, and the
subsidiaries, directors, trustees, owners, members, shareholders, officers,
agents, and employees of the Company Group and their affiliates, parents,
successors, predecessors, and subsidiaries (collectively, all of the foregoing
are referred to as the “Employer”), from any and all causes of action, claims
and damages, including attorneys’ fees, whether known or unknown, foreseen or
unforeseen, presently asserted or otherwise arising through the date of her
signing of this Release, concerning her employment or separation from
employment. Subject to the last sentence of the first paragraph of this
Section 1, this Release includes, but is not limited to, any payments, benefits
or damages arising under any federal law (including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Executive Order 11246, the Family and Medical Leave Act, and
the Worker Adjustment and Retraining Notification Act, each as amended, and all
other employment discrimination laws whatsoever as may be created or amended
from time to time); any claim arising under any state or local laws, ordinances
or regulations (including, but not limited to, any state or local laws,
ordinances or regulations requiring that advance notice be given of certain
workforce reductions); and any claim arising under any common law principle or
public policy, including, but not limited to, all suits in tort or contract,
such as wrongful termination, defamation, emotional distress, invasion of
privacy or loss of consortium. Notwithstanding any other provision of this
Release to the contrary, this Release does not encompass, and Executive does not
release, waive or discharge, the obligations of the Company Group (a) to make
the payments and provide the other benefits contemplated by the Employment
Agreement, or (b) under any restricted stock agreement, option agreement or
other agreement pertaining to Executive’s equity ownership, or (c) under any
indemnification or similar agreement with Executive or indemnification under the
Articles of Incorporation, Amended and Restated Agreement of Limited
Partnership, Bylaws or other governing instruments of the Company Group.

 



 

 

Executive understands that by signing this Release, she is not waiving any
claims or administrative charges which cannot be waived by law. Nothing in this
Release shall be construed to prohibit Executive from commencing or otherwise
assisting in any investigation or proceeding conducted by the Equal Employment
Opportunity Commission or any other federal, state or local government agency;
provided, however, Executive waives any right to monetary recovery or individual
relief in connection with any such proceeding or should one be pursued on her
behalf arising out of or related to her employment with and/or separation from
employment with the Company Group. For the avoidance of doubt, nothing herein
prevents Executive from pursuing a whistleblower claim under applicable law.

 

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

 

2.             Acknowledgments. Executive is signing this Release knowingly and
voluntarily. She acknowledges that:

 

(a)She is hereby advised in writing to consult an attorney before signing this
Release;

 

(b)She has relied solely on her own judgment and/or that of her attorney
regarding the consideration for and the terms of this Release and is signing
this Release knowingly and voluntarily of her own free will;

 

(c)She is not entitled to the Severance Payment unless she agrees to and honors
the terms of this Release;

 

(d)She has been given at least twenty-one (21) calendar days to consider this
Release, or she expressly waives her right to have at least twenty-one (21) days
to consider this Release;

 

(e)She may revoke this Release within seven (7) calendar days after signing it
by submitting a written notice of revocation to the Employer. She further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
she revokes this Release within the seven (7) day revocation period, she will
not receive the Severance Payment;

 

(f)She has read and understands the Release and further understands that,
subject to the limitations contained herein, it includes a general release of
any and all known and unknown, foreseen or unforeseen claims presently asserted
or otherwise arising through the date of her signing of this Release that she
may have against the Employer; and

 





 

 

(g)No statements made or conduct by the Employer has in any way coerced or
unduly influenced her to execute this Release.

 

3.             No Admission of Liability. This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.

 

4.             Entire Agreement. There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Release, except as expressly stated herein, and in signing this Release,
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.

 

5.             Execution. It is not necessary that the Employer sign this
Release following Executive’s full and complete execution of it for it to become
fully effective and enforceable.

 

6.             Severability. If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

 

7.             Governing Law. This Release shall be governed by the laws of the
State of Maryland, excluding the choice of law rules thereof.

 

8.             Headings. Section and subsection headings contained in this
Release are inserted for the convenience of reference only. Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Release as of the day
and year first herein above written.

 

 EXECUTIVE:        LESLIE D. HALE

 





 